Citation Nr: 0934805	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The Board remanded this 
case back to the RO for additional development in September 
2007 and June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further development on the issues of entitlement to an 
initial rating in excess of 50 percent for PTSD and 
entitlement to a TDIU rating is warranted.  The Board's 
review of the claims file, which consists of one claims 
folder and two temporary files, fails to disclose items which 
the Board had requested in its two previous remands.  
Regardless of whether the material is simply missing or the 
AMC/RO never sought the records or provided the notice 
requested by the Board, the United States Court of Appeals 
for Veterans Claims ("the Court") has held that a remand by 
the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with remand orders.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board finds additional development is required 
prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his PTSD claim by 
correspondence dated in May 2003 and September 2007; however, 
as noted in the Board's June 2008 remand the Veteran should 
have been provided VCAA notice as to his TDIU claim.  
According to the May 2009 supplemental statement of the case 
(SSOC), a June 27, 2008 letter was prepared but whether this 
was sent to the Veteran or concerned VCAA notice regarding 
his TDIU claim is unknown because there is no copy of the 
June 2008 letter in the claims file.  Therefore, on remand 
the AMC/RO should provide the Veteran with adequate VCAA 
notice as to his TDIU claim.

In addition, both the September 2007 and June 2008 remand 
instructions, among other things, requested that appropriate 
action be taken to obtain outstanding Jersey City Vet Center 
treatment records.  A review of the claims file indicates no 
action has been taken to obtain these records.  In 
correspondence to the Veteran dated in July 2008, the AMC/RO 
sought authorization from the Veteran to obtain these 
records, private medical records, as well as medical records 
from the East Orange VA Medical Center ("VAMC") for the 
period from February 2008.  In the file are three medical 
release forms (VA Form 21-4142).  It cannot be ascertained 
whether these are copies of forms sent to the Veteran, or the 
original forms which were not supplied to the Veteran.

As noted above, the Court has specifically mandated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall, 11 Vet. at 271.  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
above, the case must be returned to the AMC/RO to obtain the 
Jersey City Vet Center records and any VA medical records 
from the East Orange VAMC for the period since February 2008.  
If no Vet Center records are obtained, the AMC/RO must 
produce a specific finding of unavailability and place this 
memorandum within the claims folder.  The Veteran must again 
be requested to sign authorization forms allowing VA to 
obtain any private medical records pertinent to this claim.

Further, in its June 2008 remand the Board requested that a 
VA psychiatric examination be scheduled that included an 
opinion as to the Veteran's employability.  The Veteran 
underwent such an examination in November 2008; however, the 
examining psychologist failed to respond to the Board's 
question whether the Veteran's mental impairment from his 
service-connected PTSD represented (a) total occupational and 
social impairment, (b) occupational and social impairment 
with deficiencies in most areas, or (c) occupational and 
social impairment with reduced reliability and productivity.  
Therefore, on remand the AMC/RO should forward the claims 
file to the November 2008 VA examiner and request that he 
complete his report.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  In particular, the AMC/RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A, 38 C.F.R. § 3.159 
are fully complied with and satisfied in 
regards to the Veteran's TDIU claim.  

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
PTSD disability.  Of particular interest 
are all treatment records from the Jersey 
City Vet Center and all outstanding 
treatment records for the period from 
February 2008 to the present from the East 
Orange VAMC.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.  If no Vet Center records are 
obtained, the AMC/RO must produce a 
specific finding of unavailability and 
place this memorandum within the claims 
folder.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the claims file must be returned to the VA 
psychologist who conducted the November 
2008 VA examination of the Veteran.  After 
a review of the claims file, and of any 
notes from his November 2008 examination, 
the examiner is requested to indicate 
which of the following, (a), (b), or (c) 
best describes the Veteran's mental 
impairment from his service-connected 
PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; OR

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; OR

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

Adequate reasons and bases should be 
provided to support the opinions provided.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues of an initial rating in excess 
of 50 percent for PTSD and entitlement to 
a TDIU should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If any benefit sought 
on appeal remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case (SSOC) 
and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




